     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 1 of 28 Page ID #:3




 1   Trenton R. Kashima (SBN 291405)
     tkashima@sommerspc.com
 2   SOMMERS SCHWARTZ, P.C.
     402 West Broadway, Suite 1760
 3   San Diego, California 92101
     Telephone: (619) 762-2125
 4   Facsimile: (619) 762-2127
 5   Kevin J. Stoops (pro hac vice forthcoming)
     kstoops@sommerspc.com
 6   Charles R. Ash IV (pro hac vice forthcoming)
     crash@sommerspc.com
 7   SOMMERS SCHWARTZ, P.C.
     One Towne Square, Suite 1700
 8   Southfield, Michigan 48076
 9   Telephone: (248) 355-0300
     Facsimile: (248) 436-8453
10
     Counsel for Plaintiffs and Proposed Class
11   and Collective Members

12
                                       UNITED STATES DISTRICT COURT
13
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15   TAMYRA WHITE and KYESTER JEFF,                      Case No.:
     individually and on behalf of all other similarly
16   situated individuals,                               COLLECTIVE AND CLASS ACTION
                                                         COMPLAINT
17                       Plaintiffs,

18   v.                                                  JURY DEMAND

19   VXI GLOBAL SOLUTIONS, LLC. ,
20                      Defendant.
21
22
23
24
25
26
27
28

                                                   1
                            COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 2 of 28 Page ID #:4




 1          Plaintiffs, Tamyra White and Kyester Jeff (“Plaintiffs”), individually and on behalf of all others

 2   similarly situated, by and through their attorneys, hereby bring this Collective and Class Action Complaint

 3   against Defendant, VXI Global Solutions, LLC., (hereinafter referred to as “Defendant” or “VXI”), and

 4   state as follows:

 5                                               INTRODUCTION

 6          1.      This is a collective and class action brought pursuant to 29 U.S.C. § 216(b) and Fed. R.

 7   Civ. P. 23 by Plaintiffs, individually and on behalf of all similarly situated persons employed by Defendant

 8   arising from Defendant’s willful violations of the Fair Labor Standards Act (“FLSA,” or 29 U.S.C. § 201

 9   et seq.); California Labor Code §§ 201, 202, 203, 221, 223, 226, 226.7, 510, 512, 1194, 1197, 1197.1,

10   1198; California Industrial Welfare Commission Wage Order No. 4; California Business & Professions

11   Code § 17200 et seq.; and California Labor Code § 2698 et seq.

12          2.      Defendant provides call center services to their customers primarily from “brick-and-

13   mortar” call center facilities throughout the country, including a call center in Los Angeles, California.
14          3.      Defendant employed Plaintiffs as non-exempt hourly call center employees (hereinafter
15   referred to as “customer service representatives” or “CSRs”) at their call centers. Plaintiff White was
16   employed in the Los Angeles, California call center; whereas, Plaintiff Jeff was employed in the Phoenix,
17   Arizona call center.
18          4.      The U.S. Department of Labor recognizes that call center jobs, like those held by
19   Defendant’s CSRs, are homogenous; in July 2008, it issued Fact Sheet #64 to alert call center employees
20   to some of the abuses which are prevalent in the industry. Exhibit A.
21          5.      One of those abuses, which is at issue in this case, is the employer’s refusal to pay for work
22   “from the beginning of the first principal activity of the workday to the end of the last principal activity
23   of the workday.” Id.
24
            6.      More specifically, Fact Sheet #64 condemns an employer’s non-payment of an employee’s
25
     necessary pre-shift activities: “An example of the first principal activity of the day for
26
     agents/specialists/representatives working in call centers includes starting the computer to download work
27
     instructions, computer applications and work-related emails.” Id. Additionally, the FLSA requires that
28
     “[a] daily or weekly record of all hours worked, including time spent in pre-shift and post-shift job-related
                                                    2
                             COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 3 of 28 Page ID #:5




 1   activities, must be kept.” Id.

 2           7.      Defendant requires their hourly CSRs to work a full-time schedule, plus overtime.
 3   However, Defendant does not compensate the CSRs for all work performed; instead, Defendant only pays
 4   the CSRs after they have loaded several essential software programs on their computers and are available
 5   to accept calls. This policy results in CSRs not being paid for all time worked, including overtime.
 6           8.      Defendant’s CSRs use multiple computer programs, software programs, and applications
 7   in the course of performing their responsibilities. These programs and applications are an integral,
 8   indispensable, and important part of the CSRs’ work as they cannot perform their jobs effectively without
 9   them.
10           9.      Defendant’s CSRs perform the same basic job duties and are required to use the same or
11   similar computer programs, software programs, applications, and phone systems.
12           10.     Defendant also required or permitted CSRs to perform off-the-clock work at the end of
13   their shifts when they were required to shut-down and log-out of the essential computer software used to
14   perform their jobs.
15           11.     Defendant’s CSRs were also deprived of meal and rest breaks, as required by California
16   labor laws, due to Defendant’s common unlawful policies and practices.
17           12.     The individuals Plaintiffs seek to represent in this action are current and former CSRs that
18   worked in Defendant’s brick-and-mortar call centers (which includes, but is not limited to, the Los
19   Angeles and Phoenix call centers) and are similarly situated to each other in terms of their common
20   experience of Defendant’s violations of federal and state law.
21           13.     Defendant knew or could have easily determined how long it takes for the CSRs to
22   complete their off-the-clock work, and Defendant could have properly compensated Plaintiffs and the
23   putative Collective and Class for this work, but did not.
24           14.     Plaintiffs seek a declaration that their rights, and the rights of the putative Collective and
25   Class, were violated, an award of unpaid wages, an award of liquidated damages, injunctive and
26   declaratory relief, attendant penalties, and award of attorneys’ fees and costs to make them whole for
27   damages they suffered, and to ensure that they and future workers will not be subjected by Defendant to
28   such illegal conduct in the future.
                                                     3
                              COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 4 of 28 Page ID #:6




 1                                                JURISDICTION

 2           15.    This Court has subject-matter jurisdiction over Plaintiffs’ FLSA claim pursuant to 28

 3   U.S.C. § 1331 because Plaintiffs’ claim raises a federal question under 29 U.S.C. § 201, et seq.

 4           16.    Additionally, this Court has jurisdiction over Plaintiff’s FLSA claim pursuant to 29 U.S.C.

 5   § 216(b), which provides that suit under the FLSA “may be maintained against any employer . . . in any

 6   Federal or State court of competent jurisdiction.”

 7           17.    Moreover, this Court has original jurisdiction over this action pursuant to the Class Action

 8   Fairness Act of 2005, 28 U.S.C. § 1332(d). This is a class action in which the aggregate claims of the

 9   individual Class members exceed the sum value of $5,000,000 exclusive of interest and costs, there are

10   believed to be in excess of 100 Class members, and at least some members of the proposed class have a

11   different citizenship from Defendant.

12           18.    Defendant’s annual sales exceed $500,000 and Defendant has more than two employees,

13   so the FLSA applies in this case on an enterprise basis. Defendant’s employees, including the Plaintiffs

14   in this case, engage in interstate commerce or in the production of goods for commerce and therefore they

15   are also covered by the FLSA on an individual basis.

16           19.    The court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28

17   U.S.C. §1367 because the state law claims and the federal claim are so closely related that they form part

18   of the same case or controversy under Article III of the United States Constitution.

19           20.    The court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and

20   2202.

21           21.    The court has personal jurisdiction over Defendant because Defendant conducts business

22   within the state of California, employs individuals within the state of California, and is registered with the

23   California Department of the Secretary of State.

24           22.    Personal jurisdiction also applies to Defendant because Defendant has purposefully availed

25   itself of the privileges of conducting activities in the state of California and established minimum contacts

26   sufficient to confer jurisdiction over Defendant, and the assumption of jurisdiction over Defendant will

27   not offend traditional notions of fair play and substantial justice and is consistent with the Constitutional

28   requirements of due process.

                                                    4
                             COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 5 of 28 Page ID #:7




 1                                                      VENUE

 2           23.     Venue is proper in the Central District of California because Defendant employs CSRs in
 3   this district, and a substantial portion of the events forming the basis of this suit (including implementation
 4   of the illegal pay practices alleged in this litigation) occurred in the Central District of California.
 5                                           INTRADISTRICT ASSIGNMENT
 6
             24.     A substantial part of the events or omissions which give rise to the claims occurred in Los
 7
     Angeles County, and therefore this action is properly assigned to the Western Division.
 8
                                                       PARTIES
 9
             25.     Plaintiff, Tamyra White, is a resident of Long Beach, California. She was employed by
10
     VXI as a CSR in Los Angeles, California from November 2018 through December 2018 and from
11
     February 2019 through August 2019, and signed a consent form to join this collective action lawsuit,
12
     which is attached hereto as Exhibit B. While, employed by Defendant,
13
             26.     Plaintiff, Kyester Jeff, is a resident of Phoenix, Arizona. She was employed by VXI as a
14
     CSR in Phoenix, Arizona within the last three years.
15
             27.     Defendant, VXI Global Solutions, LLC, is a California limited liability corporation with
16
     its headquarters in Los Angeles, California. Defendant is licensed to do business in the State of California
17
     (Corporate ID# C201320810132) and its registered agent for service of process in California is Michael
18   Xu, 220 West 1st Street, Los Angeles, California 90012.
19           28.     According to Defendant’s website, VXI “provides innovative and transformative customer
20   care and customer experience (CX) solutions to the world’s leading brands. Throughout our worldwide
21   organization, we foster a people-first culture that is unique in the industry, winning accolades and awards
22   for both our positive work environment and performance excellence. Today, there are more than 35,000
23   people who are part of the VXI family in 42 locations in North America, Asia, Europe and the Caribbean.
24   See, https://vxi.com/about-us/ (last visited on 7/30/2020).
25           29.     Defendant “deliver[s] contact center and BPO services, omnichannel and multilingual
26   support, software development, CX innovation, quality assurance (QA) and infrastructure outsourcing. In
27   addition, [VXI] developed a dynamic suite of award-winning, customer care tools that enhance the entire
28   lifecycle of the customer-care advisor. [VXI] use[s] these tools every day within our operations and

                                                     5
                              COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 6 of 28 Page ID #:8




 1   license them to clients and third parties that want to attain high levels of performance in their own

 2   operations.” Id.

 3          30.     VXI is one of the fastest growing, privately held business service organizations in the

 4   United States. [VXI’s] client partners rely on [their] complete range of customer management contact

 5   center and technology solutions to retain and grow their customer base while maintaining the highest level

 6   of quality and operational excellence.” Id.

 7          31.     Upon information and belief, Defendant has employed thousands of CSRs in its brick-and-
     mortar call center locations in the last three years.
 8
                                            GENERAL ALLEGATIONS
 9
10          32.     As CSRs for Defendant, Plaintiffs were responsible for, among other things, responding to
11   inbound telephone calls from customers of Defendant’s clients and assisting those customers with
12
     questions regarding products and services.
13
            33.     Defendant used a number of titles to refer to CSRs, including, but not limited to: Call
14
     Center Customer Service Representative, Customer Representative, Services Associate, Account
15
16   Associate, Sales Associate, and more.

17          34.     All CSRs were hourly, non-exempt employees.
18          35.     All of Defendant’s CSRs use similar computer networks, software programs, and
19
     applications in the course of performing their job responsibilities. These programs and applications are
20
     integral and an important part of the CSRs’ work and they cannot perform their jobs without them.
21
22          36.     All Defendant’s CSRs received substantially the same training, were subject to the same

23   disciplinary policies, and were subject to quality assurance reviews based on the same or similar criteria.

24          37.     Defendant expressly instructed and trained CSRs to have all their computer networks,
25
     software programs, and applications opened and ready before they made themselves available to receive
26
     incoming calls and before they clocked in for their shift.
27
            38.     Defendant expected CSRs to have all programs loaded and logged in, so they were prepared
28

                                                     6
                              COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 7 of 28 Page ID #:9




     to field calls the moment they clocked in.
 1
 2            39.    In order to enforce this policy, Defendant used its attendance and schedule adherence

 3   policies against Plaintiffs and all other CSRs.

 4            40.    Defendant expressly instructed Plaintiffs and all other CSRs that they should not be in a
 5
     paid state, unless they were prepared to field phone calls.
 6
              A.     Pre-Shift Off-the-Clock Work
 7
              41.    Pursuant to Defendant’s policies, training, and direction, Plaintiffs and all other CSRs are
 8
 9   required to start up and log into various secure computer programs, software programs, and applications

10   in order to access information. The pre-shift startup and login process takes substantial time on a daily
11   basis with said time ranging from five (5) to ten (10) minutes per day, or even longer when technical issues
12
     arise.
13
              42.    Defendant’s CSRs complete this process before being clocked-in and paid each shift;
14
15   meaning that they are performing off-the-clock work in the range of five (5) to ten (10) minutes per shift

16   without compensation.

17            43.    The unpaid off-the-clock work performed prior to each shift by Plaintiffs and other CSRs
18
     directly benefits Defendant and the tasks undertaken in connection with the off-the-clock work are integral
19
     and indispensable to their job duties and responsibilities as CSRs.
20
              B.     Meal-Period Off-the-Clock Work
21
22            44.    Defendant provides Plaintiffs and the CSRs with one unpaid meal break per shift.

23            45.    In order to deduct an unpaid meal period from an employees’ compensable time, an
24   employee must be completely relieved of his or her employment duties for the entire lunch break. 29 CFR
25
     785.19(a) states:
26
              Bona fide meal periods. Bona fide meal periods are not work time. Bona fide meal periods
27            do not include coffee breaks or time for snacks. These are rest periods. The employee must
              be completely relieved from duty for the purposes of eating regular meals. Ordinarily 30
28
              minutes or more is long enough for a bona fide meal period. A shorter period may be long
                                                    7
                             COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 8 of 28 Page ID #:10




            enough under special conditions. The employee is not relieved if he is required to perform
 1          any duties, whether active or inactive, while eating. For example, an office employee who
 2          is required to eat at his desk or a factory worker who is required to be at his machine is
            working while eating. (emphasis added).
 3
            46.     However, Defendant does not provide Plaintiffs and the CSRs with a legitimate bona fide
 4
     meal period.
 5
 6          47.     Defendant failed to provide a bona fide unpaid meal period because it requires Plaintiffs

 7   and the CSRs to return to their computer stations prior to the end of their meal periods and then to spend
 8
     off-the-clock time logging back into the necessary computer/software programs and applications needed
 9
     to begin taking customer calls promptly at the end of their scheduled meal periods.
10
            48.     Many of the computer programs used by CSRs have an automatic log-out feature after
11
12   being idle for too long or otherwise freeze up while the CSR is at lunch. Consequently, the Plaintiffs and

13   all other CSRs are forced to go through some or all of the boot-up process again.
14          49.     The work performed by Plaintiffs and Defendant’s CSRs during their unpaid meal periods
15
     takes substantial time on a daily basis with said time ranging from one (1) to ten (10) minutes per day, or
16
     more, depending on whether they were kicked out of their computer programs while on lunch.
17
            50.     Additionally, Defendant often encourages and permits CSRs to take their unpaid meal
18
19   period at their workstation in order to answer questions from other CSRs or Team Leaders.

20          C.      Rest-Break Violations
21          51.     CSRs, such as Plaintiffs, are full-time employees and regularly work shifts of at least eight
22
     (8) hours per day.
23
            52.     Plaintiffs were often required to work through breaks when the call center experienced high
24
25   call volume. Defendant failed to provide Plaintiffs and the CSRs with rest breaks, as required by Cal.

26   Labor Code 226.7, 512, and California Wage Order No. 4-2001. Cal. Labor Code 226.7 provides:

27          If an employer fails to provide an employee a meal or rest or recovery period in accordance
            with a state law, including, but not limited to, an applicable statute or applicable regulation,
28
            standard, or order of the Industrial Welfare Commission, the Occupational Safety and
                                                    8
                             COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 9 of 28 Page ID #:11




            Health Standards Board, or the Division of Occupational Safety and Health, the employer
 1          shall pay the employee one additional hour of pay at the employee's regular rate of
 2          compensation for each workday that the meal or rest or recovery period is not provided.

 3          53.     Defendant failed to pay Plaintiffs and other CSRs an additional hour of pay at the regular

 4   rate of pay when a rest break was missed.
 5
            54.     Defendant maintained a common policy and practice of requiring CSRs to work through
 6
     their rest periods when the call center had calls backed up in the call que.
 7
            D.      Post-Shift Off-the-Clock Work
 8
 9          55.     Pursuant to Defendant’s policies, training and direction, Plaintiffs and all other CSRs are

10   required to shut down and logout of certain computer programs and applications they use during their shift
11   after they log-out of Defendant’s timekeeping system. The post-shift logout and shutdown process takes
12
     substantial time on a daily basis with said time ranging from two (2) to three (3) minutes per shift, but can
13
     take as long as ten (10) minutes if the CSR experiences technical problems with the
14
15   computer/software/applications.

16          56.     Pursuant to Defendant’s policies, training and direction, Plaintiffs and the CSRs are not

17   allowed begin the shutdown and log-out process until after their shifts end and after they clock out of
18
     Defendant’s timekeeping system. In this regard, Defendant requires Plaintiffs and the CSRs to clock out
19
     of the timekeeping system right at the end of their scheduled shifts, as opposed to when they complete
20
     performing all work activities and tasks.
21
22          57.     Consequently, Defendant maintains a common plan and policy pursuant to which it fails

23   to pay CSRs for no less than 2 to 3 minutes per day of work performed in connection with their end of
24   shift shutdown and log-out activities.
25
            58.     Similar to the start of shift activities, Plaintiffs and the CSRs were often required to field
26
     calls after the end of their scheduled shift and after they clocked out of the timekeeping system when calls
27
     were still in the call que. This resulted in additional off-the-clock work for which Plaintiffs and the CSRs
28

                                                    9
                             COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 10 of 28 Page ID #:12




     were not compensated for at the end of their shifts.
 1
 2          59.     The unpaid off-the-clock work performed subsequent to each shift by Plaintiffs and other

 3   CSRs directly benefits Defendant and the tasks undertaken in connection with the off-the-clock work are

 4   integral and indispensable to their job duties and responsibilities as CSRs.
 5
            E.      Defendant Benefitted from the Uncompensated Off-the-Clock Work
 6
            60.     At all relevant times, Defendant directed and directly benefited from the work performed
 7
     by Plaintiffs and similarly situated employees in connection with the above described pre-shift, meal-
 8
 9   period, rest-break, and post-shift activities performed by Plaintiffs and other CSRs.

10          61.     At all relevant times, Defendant controlled the work schedules, duties, protocols,
11   applications, assignments and employment conditions of Plaintiffs and other CSRs.
12
            62.     At all relevant times, Defendant was able to track the amount of time Plaintiffs and the
13
     other CSRs spent in connection with the pre-shift, meal-period, rest-break, and post-shift activities.
14
15   However, Defendant failed to do so and failed to compensate Plaintiffs and other CSRs for the off-the-

16   clock work they performed.

17          63.     At all relevant times, Plaintiffs and the CSRs were non-exempt hourly employees, subject
18
     to the requirements of the FLSA.
19
            64.     At all relevant times, Defendant used its attendance and adherence policies against
20
     Plaintiffs and the CSRs in order to pressure them into performing the pre-shift, meal-period, rest-break,
21
22   and post-shift off-the-clock work.

23          65.     Defendant expressly trained and instructed Plaintiffs and their other CSRs to perform the
24   above-described pre-shift activities before clocking into Defendant’s timekeeping system and their shift’s
25
     scheduled start time to ensure they were prepared to take calls at the moment their shifts began.
26
            66.     At all relevant times, Defendant’s policies and practices deprived Plaintiffs and the CSRs
27
     of wages owed for the pre-shift, meal-period, rest-break, and post-shift activities they performed. Because
28

                                                    10
                             COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 11 of 28 Page ID #:13




     Defendant’s CSRs typically worked forty (40) hours or more in a workweek, Defendant’s policies and
 1
 2   practices also deprived them of overtime pay.

 3           67.     Defendant knew or should have known that the time spent by Plaintiffs and other CSRs in

 4   connection with the pre-shift, meal-period, rest-break, and post-shift activities is compensable under the
 5
     law. Indeed, in light of the explicit DOL guidance cited above, there is no conceivable way for Defendant
 6
     to establish that it acted in good faith.
 7
             68.     Despite knowing Plaintiffs and other CSRs performed work before and after their
 8
 9   scheduled shifts and during their meal periods, Defendant failed to make any effort to stop or disallow the

10   off-the-clock work and instead suffered and permitted it to happen.
11           69.     Unpaid wages related to the off-the-clock work described herein is owed to Plaintiffs and
12
     the CSRs at the FLSA mandated overtime premium of one and one-half the their regular hourly rate
13
     because Plaintiffs and the CSRs regularly worked in excess of forty (40) hours in a workweek.
14
15                               FLSA COLLECTIVE ACTION ALLEGATIONS

16           70.     Plaintiffs bring this action pursuant to 29 U.S.C. § 216(b) of the FLSA on their own behalf

17   and on behalf of:
18
             All similarly situated current and former hourly Customer Service Representatives who
19           work or have worked for Defendant at any time from July 31, 2017 through judgment.

20   (hereinafter referred to as the “FLSA Collective”). Plaintiffs reserve the right to amend this definition if
21   necessary.
22
             71.     Defendant is liable under the FLSA for, inter alia, failing to properly compensate Plaintiff
23
     and other similarly situated CSRs.
24
25           72.     Excluded from the proposed FLSA Collective are Defendant’s executives, administrative

26   and professional employees, including computer professionals and outside sales persons.

27           73.     Consistent with Defendant’s policy and pattern or practice, Plaintiffs and the members of
28
     the FLSA Collective were not paid premium overtime compensation when they worked beyond 40 hours
                                                     11
                              COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 12 of 28 Page ID #:14




     in a workweek.
 1
 2          74.     All of the work that Plaintiffs and the members of the FLSA Collective have performed

 3   has been assigned by Defendant, and/or Defendant has been aware of all of the work that Plaintiffs and

 4   the FLSA Collective have performed.
 5
            75.     As part of their regular business practices, Defendant has intentionally, willfully, and
 6
     repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Plaintiffs
 7
     and the members of the FLSA Collective. This policy and pattern or practice includes, but is not limited
 8
 9   to:

10                  a. Willfully failing to pay their employees, including Plaintiffs and the members
                       of the FLSA Collective, premium overtime wages for hours that they worked
11                     in excess of 40 hours per workweek;
12
                    b. Willfully failing to record all of the time that its employees, including Plaintiffs
13                     and the members of the FLSA Collective, have worked for the benefit of
                       Defendant.
14
            76.     Defendant is aware or should have been aware that federal law required it to pay Plaintiffs
15
16   and the members of the FLSA Collective overtime premiums for hours worked in excess of 40 per

17   workweek.

18          77.     Defendant’s unlawful conduct has been widespread, repeated, and consistent.
19
            78.     A collective action under the FLSA is appropriate because the employees described above
20
     are “similarly situated” to Plaintiffs under 29 U.S.C. § 216(b). The employees on behalf of whom Plaintiffs
21
     bring this collective action are similarly situated because (a) they have been or are employed in the same
22
23   or similar positions; (b) they were or are performing the same or similar job duties; (c) they were or are

24   subject to the same or similar unlawful practices, policy, or plan; and (d) their claims are based upon the
25   same factual and legal theories.
26
            79.     The employment relationships between Defendant and every proposed FLSA Collective
27
     member are the same and differ only by name, location, and rate of pay. The key issues – the amount of
28

                                                   12
                            COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 13 of 28 Page ID #:15




     uncompensated pre-shift start-up/log-in time, unpaid meal period time, and the amount of post-shift log-
 1
 2   out/shut-down time owed to each employee – do not vary substantially among the proposed FLSA

 3   Collective members.

 4          80.     There are many similarly situated current and former CSRs who have been underpaid in
 5
     violation of the FLSA who would benefit from the issuance of a court-supervised notice of this lawsuit
 6
     and the opportunity to join it.
 7
            81.     This notice should be sent to the FLSA Collective pursuant to 29 U.S.C. § 216(b).
 8
 9          82.     Those similarly situated employees are known to Defendant, are readily identifiable and

10   can be located through Defendant’s records.
11          83.     Plaintiffs estimate the proposed FLSA Collective, including both current and former
12
     employees over the relevant period will include several hundreds, if not thousands, of workers. The precise
13
     number of FLSA Collective members should be readily available from a review of Defendant’s personnel
14
15   and payroll records.

16                          RULE 23 CALIFORNIA CLASS ACTION ALLEGATIONS

17          84.     Plaintiff White brings this action pursuant to Fed. R. Civ. P. 23(b)(3) on her own behalf
18
     and on behalf of:
19
            All similarly situated current and former hourly Customer Service Representatives who
20          work or have worked for Defendant in California at any time from July 31, 2016 through
            judgment.
21
22   (hereinafter referred to as the “Rule 23 California Class”). Plaintiffs reserve the right to amend the putative

23   class definition if necessary.
24          85.     Plaintiff White shares the same interests as the putative Rule 23 California Class and will
25
     be entitled under the California Labor Code to unpaid overtime compensation, unpaid minimum wages,
26
     unpaid regular wages, attorneys’ fees, and costs and lost interest owed to them under nearly identical
27
     factual and legal standards as the remainder of the putative class.
28

                                                     13
                              COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 14 of 28 Page ID #:16




            86.     The putative Rule 23 California Class meets the numerosity requirement of Rule 23(a)(1)
 1
 2   because, during the relevant period, Defendant employed hundreds, if not thousands, of CSRs in

 3   California. The Class members are so numerous that joinder of all such persons is impracticable and that

 4   the disposition of their claims in a class action rather than in individual actions will benefit the parties and
 5
     the Court. The precise number of Class members should be readily available from a review of Defendant’s
 6
     personnel, scheduling, time, phone, and payroll records, and from input received from the putative Class
 7
     members.
 8
 9          87.     The putative Rule 23 California Class meets the commonality requirement of Rule 23(a)(2)

10   because, during the relevant period, Defendant engaged in a common course of conduct that violated the
11   legal rights of Plaintiff White and the Class. Individual questions that Plaintiff White’s claims present, to
12
     the extent any exist, will be far less central to this litigation than the numerous material questions of law
13
     and fact common to the Class, including but not limited to:
14
15                  a. Whether Defendant engaged in a policy or practice of failing to pay each Class
                       member regular wages or minimum wage for each non-overtime hour worked.
16
                    b. Whether Defendant engaged in a policy or practice of failing to pay each
17
                       Class member overtime compensation for each overtime hour worked;
18
                    c. Whether Defendant failed to provide each Class member with at least one 30-
19                     minute meal period on every workday of at least 5 hours and a second 30-
                       minute meal period on every workday of at least 10 hours as required by the
20                     California Labor Code and regulations;
21
                    d. Whether Defendant failed to provide each Class member with rest periods as
22                     required by the California Labor Code and regulations;

23                  e. Whether Defendant violated sections 201, 202, and 203 of the Labor Code by
                       willfully failing to pay all wages and compensation due each Class member
24                     who quit or who was discharged;
25                  f. Whether Defendant violated section 226 of the Labor Code by willfully failing
26                     to provide accurate itemized wage statements showing the number of hours
                       worked by each Class member and the corresponding hourly rate;
27
                    g. Whether Defendant violated section 1174 of the Labor Code by failing to
28                     maintain accurate records of hours worked and wages paid to Class members;
                                                     14
                              COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 15 of 28 Page ID #:17




                    h. Whether Defendant was unjustly enriched by the work and services performed
 1                     by Class members without compensation;
 2
                    i. Whether Defendant engaged in unfair business practices in violation of
 3                     Business and Professions Code section 17200 et seq.; and

 4                  j. Whether Defendant should be required to pay compensatory damages,
                       attorneys’ fees, penalties, costs, and interest for violating California state law.
 5
            88.     The putative Rule 23 California Class meets the typicality requirement of Rule 23(a)(3)
 6
 7   because Plaintiffs and the putative Class members were all employed by Defendant and performed their

 8   job duties without receiving wages, including overtime wages, owed for that work.
 9          89.     The putative Rule 23 California Class meets the adequacy requirement of Rule 23(a)(4)
10
     because there is no apparent conflict of interest between Plaintiff White and the putative Class members,
11
     and because Plaintiff White’s attorneys have successfully prosecuted many complex class actions,
12
13   including wage and hour class and collective actions, and will adequately represent the interests of Plaintiff

14   White and the putative Class members.

15          90.     The putative Rule 23 California Class meets the predominance requirement of Rule
16
     23(b)(3), because issues common to the Class predominate over any questions affecting only individual
17
     members, including but not limited to, those listed above.
18
            91.     The putative Rule 23 California Class meets the superiority requirement of Rule 23(b)(3)
19
20   because allowing the parties to resolve this controversy through a class action would permit a large number

21   of similarly situated persons to prosecute common claims in a single forum simultaneously, efficiently,
22   and without the unnecessary duplication of evidence, effort, or expense that numerous individual actions
23
     would engender.
24
            92.     Given the material similarity of the putative Rule 23 California Class members’ claims,
25
     even if each Class member could afford to litigate a separate claim, this Court should not countenance or
26
27   require the filing of hundreds or even thousands of identical actions. Individual litigation of the legal and

28   factual issues raised by Defendant’s conduct would cause unavoidable delay, a significant duplication of
                                                    15
                             COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 16 of 28 Page ID #:18




     efforts, and an extreme waste of resources. Alternatively, proceeding by way of a class action would
 1
 2   permit the efficient supervision of the putative Class’s claims, create significant economies of scale for

 3   the Court and the parties and result in a binding, uniform adjudication on all issues.

 4                                              COUNT I
 5                                VIOLATION OF FLSA, 29 U.S.C. § 201, et seq.
                                    FAILURE TO PAY OVERTIME WAGES
 6
             93.     Plaintiffs re-allege and incorporate all previous paragraphs herein.
 7
             94.     At all times relevant to this action, Defendant was engaged in interstate commerce, or in the
 8
 9   production of goods for commerce, as defined by the FLSA.

10           95.     At all times relevant to this action, Plaintiffs and the FLSA Collective were “employees” of
11   Defendant within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.
12
             96.     Plaintiffs and the FLSA Collective, by virtue of their job duties and activities actually
13
     performed, are all non-exempt employees.
14
15           97.     Plaintiffs and the FLSA Collective either: (1) engaged in commerce; or (2) engaged in the

16   production of goods for commerce; or (3) were employed in an enterprise engaged in commerce or in the

17   production of goods for commerce.
18
             98.     At all times relevant to this action, Defendant “suffered or permitted” Plaintiffs and the
19
     FLSA Collective to work and thus “employed” them within the meaning of 29 U.S.C. § 203(g) of the
20
     FLSA.
21
22           99.     At all times relevant to this action, Defendant required Plaintiffs and the FLSA Collective

23   to perform no less than eight (8) and as much as twenty three (23) minutes of off-the-clock work per shift,
24   but failed to pay these employees the federally mandated overtime compensation for the off-the-clock work.
25
             100.    The off-the-clock work performed every shift by Plaintiffs and the FLSA Collective is an
26
     essential part of their jobs and these activities and the time associated with these activities is not de minimis.
27
             101.    In workweeks where Plaintiffs and other FLSA Collective members worked 40 hours or
28

                                                     16
                              COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 17 of 28 Page ID #:19




     more, the uncompensated off-the-clock work time, and all other overtime should have been paid at the
 1
 2   federally mandated rate of 1.5 times each employee’s regularly hourly wage, including the shift

 3   differential where applicable. 29 U.S.C. § 207.

 4          102.    Defendant’s violations of the FLSA were knowing and willful. Defendant knew or could
 5
     have determined how long it takes for their CSRs to perform their off-the-clock work. Further, Defendant
 6
     could have easily accounted for and properly compensated Plaintiff and the FLSA Collective for these
 7
     work activities, but did not.
 8
 9          103.    The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the Act, an

10   employee is entitled to his or her unpaid wages (including unpaid overtime), plus an additional equal
11   amount in liquidated damages (double damages), plus costs and reasonable attorneys’ fees.
12
                                        COUNT II
13             VIOLATION OF CALIFORNIA LABOR CODE §§ 223, 510, 1194, 1197.1, 1198
                    AND IWC WAGE ORDER 4 – FAILURE TO PAY OVERTIME
14
15          104. Plaintiff White re-alleges and incorporates all previous paragraphs herein.

16          105. At all relevant times, Defendant regularly and consistently maintained corporate policies

17   and procedures designed to reduce labor costs by reducing or minimizing the amount of compensation
18
     paid to their employees, especially overtime compensation.
19
            106. At all relevant times, Plaintiff White and the Rule 23 California Class regularly performed
20
     non-exempt work and were thus subject to the overtime requirements of California law.
21
22          107. California Labor Code §§ 223, 510, 1194, 1197.1 1198 and Industrial Welfare Commission

23   (“IWC”) Wage Order No. 4 §§ 2(K) provide that; (a) employees must be paid no less than the applicable
24   minimum wage for all hours worked; (b) employees are entitled to compensation at the rate of one and
25
     one-half times their regular rate of pay for all hours worked in excess of eight (8) hours in a workday up
26
     to twelve (12) hours in a workday, in excess of forty (40) hours in a workweek, and for the first eight (8)
27
     hours of work on the seventh (7th) consecutive day or a workweek; and (c) employees are entitled to
28

                                                    17
                             COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 18 of 28 Page ID #:20




     compensation at the rate of twice their regular rate of pay for all hours worked in excess of twelve (12)
 1
 2   hours in a workday, and in excess of eight (8) hours on the seventh (7th) consecutive day of work in a

 3   workweek.

 4          108. At all relevant times, Plaintiff White and the Rule 23 California Class regularly worked in
 5
     excess of eight (8) hours in a workday and/or in excess of forty (40) hours in a workweek.
 6
            109.       At all relevant times, Defendant failed and refused to pay Plaintiff White and the Rule 23
 7
     California Class members for all hours actually worked in excess of their scheduled shifts.
 8
 9          110.       Defendant intentionally, maliciously, fraudulently and with the intent to deprive the Rule 23

10   California Class of their ability to earn a living so as to reduce their labor costs, knowingly and willingly
11   implemented a scheme or artifice to avoid paying overtime by reducing the rate of pay to Plaintiff White and
12
     other Rule 23 California Class members who worked overtime hours.
13
            111. Plaintiff White and the Rule 23 California Class were entitled to receive overtime
14
15   compensation at their lawful regular rate of pay, including any shift differential where applicable.

16   Defendant’s failure to pay lawful premium overtime wages, as alleged above, was a willful violation of

17   Labor Code §§ 223, 510, 1194, 1197.1, 1198, and IWC Wage Order No. 4.
18
            112. Wherefore, Plaintiff White demands payment of the unpaid balance of the full amount of
19
     wages due for unpaid time worked, as well as overtime premiums owing, including interest thereon,
20
     penalties, reasonable attorneys’ fees, and costs of suit pursuant to Labor Code §§ 1194 and 1194.2 as a
21
22   result of Defendant’s failure to pay for all time worked and such premium compensation, as required under

23   California law.
24                                   COUNT III
25            VIOLATION OF CALIFORNIA LABOR CODE §§ 223, 1194, 1197, 1197.1
         AND IWC WAGE ORDER 4 – FAILURE TO PAY MINIMUM WAGE AND REGULAR
26                         WAGES FOR ALL HOURS WORKED
27          113. Plaintiff White re-alleges and incorporates all previous paragraphs herein.
28
            114. At all relevant times, Defendant regularly and consistently maintained corporate policies
                                                      18
                               COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 19 of 28 Page ID #:21




     and procedures designed to reduce labor costs by reducing or minimizing the amount of compensation
 1
 2   paid to their employees, including minimum wage and regular wages for all hours worked.

 3           115. California Labor Code §§ 223, 1194, 1197, 1197.1 and Industrial Welfare Commission

 4   (“IWC”) Wage Order No. 4 §§ 2(K), 4(B), provide that employees must be paid no less than the applicable
 5
     minimum wage for all hours worked. See also Armenta v. Osmose, Inc., 135 Cal. App. 4th 314, 323 (2005)
 6
     (indicating that California’s Labor Code requires payment for all hours worked at the employee’s regular
 7
     rate of pay).
 8
 9           116.    At all relevant times, Defendant failed and refused to pay Plaintiff White and the Rule 23

10   California Class members’ minimum wage and regular wages for all hours worked including the off-
11   clock-work alleged in this Complaint.
12
             117.    Defendant intentionally, maliciously, fraudulently and with the intent to deprive Plaintiff
13
     White and the Rule 23 California Class of their ability to earn a living so as to reduce their labor costs,
14
15   knowingly and willingly implemented a scheme or artifice to avoid paying Plaintiff White and other Rule 23

16   California Class members minimum wage and regular wages for all hours worked.

17           118. Plaintiff White and the Rule 23 California Class were entitled to receive wages at their
18
     lawful regular rate of pay, including any shift differential where applicable, for all hours worked including
19
     the off-the-clock work alleged in this Complaint. Defendant’s failure to pay such wages, as alleged above,
20
     was a willful violation of California Labor Code §§ 223, 1194, 1197, 1197.1 and IWC Wage Order No. 4
21
22   §§ 2(K), 4(B)

23           119. Wherefore, Plaintiff White demands payment of the unpaid balance of the full amount of
24   wages due for unpaid time worked at their lawful regular rate of pay, including any shift differential where
25
     applicable, and including interest thereon, penalties, reasonable attorneys’ fees, and costs of suit pursuant
26
     to Labor Code §§ 1194 and 1194.2, as a result of Defendant’s failure to pay for all time worked as is
27
     required under California law.
28

                                                    19
                             COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 20 of 28 Page ID #:22




                                           COUNT IV
 1                      VIOLATION OF CALIFORNIA LABOR CODE §§ 221 AND 223
 2                                   UNLAWFUL DEDUCTIONS
            120.      Plaintiff White re-alleges and incorporates all previous paragraphs herein.
 3
            121. At all relevant times, Defendant regularly and consistently maintained corporate policies
 4
     and procedures designed to reduce labor costs by reducing or minimizing the amount of compensation
 5
     paid to their employees, especially overtime compensation, minimum wage and regular wages for all
 6
     hours worked.
 7
            122. Defendant made deductions from Plaintiff White’s and the Rule 23 California Class
 8
     members’ paychecks in the amount of the overtime premiums, minimum wage and regular wages earned
 9
     by the employees during the pay period so as to avoid paying overtime compensation, minimum wage and
10
     regular wages.
11
            123. California Labor Code § 221 provides it is unlawful for any employer to collect or receive
12
     from an employee any part of wages theretofore paid by employer to employee.
13
            124.      California Labor Code § 223 provides that where any statute or contract requires an
14
     employer to maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage while
15
     purporting to pay the wage designated by statute or by contract. Labor Code § 225 further provides that
16
     the violation of any provision of Labor Code §§ 221 and 223 is a misdemeanor.
17
            125.      As a result of the conduct alleged above, Defendant has unlawfully collected or received
18
     from Plaintiff White and the Rule 23 California Class part of the wages paid to their employees.
19
            126.      Wherefore, Plaintiffs demand the return of all wages unlawfully deducted from the
20
     paychecks, including interest thereon, penalties, reasonable attorneys’ fees, and costs of suit pursuant to
21
     Labor Code §§ 225.5 and 1194.
22
                                     COUNT V
23     VIOLATION OF CALIFORNIA LABOR CODE §§ 226.7, 512 AND IWC WAGE ORDER 4 –
24                       FAILURE TO PROVIDE MEAL BREAKS
            127.      Plaintiff White re-alleges and incorporates all previous paragraphs herein.
25
            128.      California Labor Code §§ 226.7, 512, and Industrial Welfare Commission (“IWC”) Wage
26
     Order No. 4 § §11(A) and (B) provide that an employer may not employ a person for a work period of more
27
     than five (5) hours without providing the employee with a meal period of not less than thirty (30) minutes,
28

                                                     20
                              COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 21 of 28 Page ID #:23




 1   and may not employ an employee for a work period of more than ten (10) hours per day without providing

 2   the employee with a second meal period of not less than (30) minutes.

 3          129.    At all relevant times, Plaintiff White and the Rule 23 California Class consistently worked

 4   in excess of five (5) or ten (10) hours in a day.

 5          130.    At all relevant times, Defendant regularly required employees to perform work during their

 6   first and/or second meal periods without proper compensation. Defendant’s practice of requiring

 7   employees to perform work during their legally mandated meal periods without premium compensation

 8   is a violation of Labor Code §§ 226.7 and 512, and IWC Wage Order No. 4 §§ 11(A) and (B).

 9          131.    Defendant purposefully elected not to provide meal periods to Plaintiffs and the Rule 23

10   California Class members, and Defendant acted willfully, oppressively, and in conscious disregard of the

11   rights of Plaintiff White and the Rule 23 California Class members in failing to do so.

12          132.    Plaintiff White is informed and believes Defendant did not properly maintain records

13   pertaining to when Plaintiff White and the Rule 23 California Class members began and ended each meal

14   period, in violation of Labor Code §1174 and IWC Wage Order No. 4 §§ 11(A) and (B).

15          133.    As a result of Defendant’s knowing, willful, and intentional failure to provide meal breaks,

16   Plaintiff White and the Rule 23 California Class members are entitled to recover one (1) additional hour

17   of pay at the employee’s regular rate of pay for each work day that a meal period was not provided,

18   pursuant to California Labor Code § 226.7 and IWC Wage Order No. 7 § 11(D), and penalties, reasonable

19   attorneys’ fees, and costs pursuant to California Labor Code §§ 218.5.

20          134.    Defendant’s wrongful and illegal conduct in failing to provide Plaintiff White and the Rule

21   23 California Class members with meal breaks or to provide premium compensation, unless and until

22   enjoined by order of this Court, will continue to cause great and irreparable injury to Plaintiff White and

23   the Rule 23 California Class members in that Defendant will continue to violate these laws unless

24   specifically ordered to comply with the same. The expectation of future violations will require current and

25   future employees to repeatedly and continuously seek legal redress in order to gain compensation to which

26   they are already entitled. Plaintiffs and the Rule 23 California Class members have no other adequate

27   remedy at law to insure future compliance with the laws alleged herein to have been violated.

28          135.    Wherefore, Plaintiff White demands, pursuant to Labor Code Section 226.7(b), that

                                                    21
                             COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 22 of 28 Page ID #:24




 1   Defendant pays each Rule 23 California Class member one additional hour of pay at the Rule 23 California

 2   Class member’s regular rate of compensation for each work day that the meal period was not provided.
                                                 COUNT VI
 3   VIOLATION OF CALIFORNIA LABOR CODE §§ 226.2, 226.7, 512 AND IWC WAGE ORDER
 4                              4 – FAILURE TO PROVIDE REST BREAKS
            136.    Plaintiff White re-alleges and incorporates all previous paragraphs herein.
 5
            137.    California Labor Code §§ 226.7, 512, and IWC Wage Order No. 4 § §12(A) requires that
 6
     “Employers shall authorize and permit all employees to take rest periods, which insofar as practicable
 7
     shall be in the middle of each work period. The authorized rest period time shall be based on the total
 8
     hours worked daily at the rate of ten (10) minutes net rest time per four (4) hours or major fraction thereof.”
 9
            138.    At all relevant times, Plaintiff White and the Rule 23 California Class consistently worked
10
     in excess of four (4) hours in a day.
11
            139.    California Labor Code sections 226.2, 226.7 and 512 and IWC Wage Order No. 4 § §12(B)
12
     require employers to pay an employee one additional hour of pay at the employee’s regular rate for each
13
     work day that a rest period is not provided.
14
            140.    Plaintiff White and other aggrieved employees were regularly not allowed to take proper
15
     rest periods and were not properly compensated for missed meal and rest periods.
16
            141.    As a result of Defendant’s knowing, willful, and intentional failure to provide rest breaks,
17
     Plaintiff White and the Rule 23 California Class members are entitled to recover one (1) additional hour
18
     of pay at the employee’s regular rate of pay for each work day that a meal period was not provided,
19
     pursuant to California Labor Code § 226.7 and IWC Wage Order No. 4 § 12(B), and penalties, reasonable
20
     attorneys’ fees, and costs pursuant to California Labor Code §§ 218.5.
21
            142.    Defendant’s wrongful and illegal conduct in failing to provide Plaintiff White and the Rule
22
     23 California Class members with rest breaks or to provide premium compensation, unless and until
23
     enjoined by order of this Court, will continue to cause great and irreparable injury to Plaintiff White and
24
     the Rule 23 California Class members in that Defendant will continue to violate these laws unless
25
     specifically ordered to comply with the same. The expectation of future violations will require current and
26
     future employees to repeatedly and continuously seek legal redress in order to gain compensation to which
27
     they are already entitled. Plaintiff White and the Rule 23 California Class members have no other adequate
28

                                                    22
                             COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 23 of 28 Page ID #:25




 1   remedy at law to insure future compliance with the laws alleged herein to have been violated.

 2          143.   Wherefore, Plaintiff White’s demand, pursuant to Labor Code Section 226.7(b), that

 3   Defendant pays each Rule 23 California Class member one additional hour of pay at the Rule 23 California

 4   Class member’s regular rate of compensation for each work day that a rest period was not provided as

 5   required.

 6                                       COUNT VII
                          VIOLATION OF CALIFORNIA LABOR CODE § 226
 7                     FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS
 8          144.   Plaintiff White re-alleges and incorporates all previous paragraphs herein.
 9          145.   California Labor Code § 226 provides that every employer shall, semi-monthly or at the
10   time of payment of wages, furnish each employee, either as a detachable part of the check or separately,
11   an accurate, itemized statement in writing showing gross wages earned, total hours worked, and the
12   applicable hourly rates and corresponding number of hours worked. California Labor Code § 1174(d) and
13   California Wage Order 4-2001 § 7(A) likewise require employers to maintain records of hours worked
14   daily and wages paid to employees.
15          146.   At all relevant times, Defendant failed to furnish Plaintiff White and the Rule 23 California
16   Class members, either semi-monthly or at the time of each payment of wages, an accurate, itemized
17   statement conforming to the requirements of California Labor Code § 226.
18          147. Plaintiff White is informed and believes that Defendant knew or should have known that
19   Plaintiff White and the Rule 23 California Class members were entitled to receive wage statements
20   compliant with California Labor Code § 226, and that Defendant willfully and intentionally failed to
21   provide Plaintiff White and the Rule 23 California Class members with such accurate, itemized statements.
22          148. Wherefore Plaintiff White demands that Defendant pay each and every Rule 23 California
23   Class member fifty dollars ($50.00) for the initial pay period in which the violation occurred and one
24   hundred dollars ($100) for each subsequent violation, up to a maximum of four thousand dollars
25   ($4,000.00) pursuant to California Labor Code § 226, as well as reasonable attorneys’ fees and costs.
26
                                       COUNT VIII
27                 VIOLATION OF CALIFORNIA LABOR CODE §§ 201, 202, AND 203
                      FAILURE TO TIMELY PAY WAGES UPON DISCHARGE
28

                                                   23
                            COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 24 of 28 Page ID #:26




 1            149. Plaintiff White re-alleges and incorporates all previous paragraphs herein.

 2            150. California Labor Code §§ 201 and 202 requires employers to pay their employees all wages

 3   due within the time specified by law. California Labor Code § 203 provides that if an employer willfully

 4   fails to timely pay such wages, the employee must, as a penalty, continue to pay the subject employees’

 5   wages until the back wages are paid in full or an action is commenced, up to a maximum of thirty days of

 6   wages.

 7            151. Plaintiff White and the Rule 23 California Class members who ceased employment with

 8   Defendant are entitled to unpaid compensation, but to date have not received such compensation.

 9            152. More than thirty days have passed since Plaintiff White and certain Rule 23 California Class

10   members left Defendant’s employ.

11            153. As a consequence of Defendant’s willful conduct in not paying compensation for all hours

12   worked, Plaintiff White and the Rule 23 California Class members whose employment ended during the

13   class period are entitled to thirty days’ wages under California Labor Code § 203, together with interest

14   thereon and attorneys’ fees and costs.

15                                       COUNT IX
16                VIOLATION OF BUSINESS AND PROFESSIONS CODE, § 17200, et seq.
              154. Plaintiff White re-alleges and incorporates all previous paragraphs herein.
17
              155. Defendant engaged and continues to engage in unfair business practices in California by
18
     practicing, employing and utilizing the unlawful practices described above, including (a) training and
19
     directing Plaintiffs and the Rule 23 California Class to work off-the-clock without minimum wage, regular
20
     wage, or overtime compensation; (b) making deductions to Plaintiff’s and the Rule 23 California Class
21
     members’ paychecks to recover overtime premiums, minimum wage and regular wages earned by the
22
     employee; (c) requiring Plaintiff’s and the Rule 23 California Class to work overtime without lawful
23
     premium compensation; (d) failing to provide lawful meal breaks, rest breaks or premium compensation
24
     in lieu thereof;(e) failing to provide accurate, itemized wage statements and failing to maintain accurate
25
     payroll records; and (f) failing to timely pay all wages due upon discharge.
26
              156. In addition, the conduct alleged in each of the previously stated causes of action constitutes
27
     an unlawful and unfair business practice within the meaning of Business & Professions Code § 17200, et
28

                                                     24
                              COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 25 of 28 Page ID #:27




 1   seq.

 2           157. As a result of Defendant’s conduct, Plaintiff White and the Rule 23 California Class have

 3   been harmed as described in the allegations set forth above.

 4           158. The actions described above, constitute false, unfair, fraudulent and deceptive business

 5   practices within the meaning of California Business & Professions Code § 17200, et seq. By and through

 6   such unfair, unlawful and/or fraudulent business practices, Defendant has obtained valuable property, money

 7   and services from Plaintiff White and the Rule 23 California Class, and have deprived Plaintiff White and

 8   the Rule 23 California Class fundamental rights and privileges guaranteed to all employees under California

 9   law.

10           159. Defendant was unjustly enriched by the policies and practices described herein, and those

11   policies and practices conferred an unfair business advantage on Defendant over other businesses providing

12   similar services which routinely comply with the requirements of California law.

13           160. Plaintiff White seeks, on her own behalf, and on behalf of the putative Rule 23 California

14   Class members, full restitution of all monies withheld, acquired and/or converted by Defendant by means

15   of the unfair practices complained of herein, as necessary and according to proof, and/or disgorgement of

16   all profits acquired by Defendant by means of the acts and practices described herein.

17           161. Plaintiff White seeks, on her own behalf, and on behalf of other Rule 23 California Class

18   members similarly situated, an injunction to prohibit Defendant from continuing to engage in the unfair

19   business practices complained of herein. Defendant’s unlawful conduct, as described above, unless and until

20   enjoined and restrained by order of this Court, will cause great and irreparable injury to Plaintiff White and all

21   Rule 23 California Class members in that the Defendant will continue to violate these California laws unless

22   specifically ordered to comply with the same. This expectation of future violations will require current and

23   future employees to repeatedly and continuously seek legal redress in order to gain compensation to which

24   they are entitled under California law. Plaintiff White and the Rule 23 California Class have no other adequate

25   remedy at law to insure future compliance with the California labor laws and wage orders alleged to have been

26   violated herein.

27                                             PRAYER FOR RELIEF

28           WHEREFORE, Plaintiffs on their own behalf and on the behalf of the putative Collective and Rule
                                                     25
                              COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 26 of 28 Page ID #:28




     23 California Class, request judgment as follows:
 1
 2          a.     Certifying this case as a Collective in accordance with 29 U.S.C. § 216(b) with respect to
                   the FLSA claims set forth above;
 3
            b.     Designating Plaintiffs as Class Representatives of the proposed FLSA Collective;
 4
            c.     Ordering Defendant to disclose in computer format, or in print if no computer readable
 5
                   format is available, the names and addresses of all similarly situated Collective members,
 6                 and permitting Plaintiffs to send notice of this action to all those Collective members,
                   including the publishing of notice in a manner that is reasonably calculated to apprise the
 7                 potential Collective members of their rights under the FLSA;
 8
            d.     Certifying the proposed Rule 23 California Class;
 9
            e.     Designating Plaintiff White as Class Representative of the proposed Rule 23 California
10                 Class;
11          f.     Ordering service awards for the Class Representatives in recognition of the time, effort,
                   and risk they incurred in bringing this action and as compensation for the value they have
12
                   provided to the Class members;
13
            g.     Appointing Sommers Schwartz, P.C. as Class Counsel;
14
            h.     Issuing a declaratory judgment that the practices complained of herein are unlawful under
15                 the FLSA, California Labor Code, and UCL;
16
            i.     Declaring that Defendant willfully violated the Fair Labor Standards Act and its attendant
17                 regulations as set forth above;
18          j.     Granting judgment in favor of Plaintiffs and against Defendant and awarding the amount of
19                 unpaid overtime wages calculated at the rate of one and one-half (1.5) of Plaintiffs’ regular
                   rate (including the shift differential where applicable) multiplied by all off-the-clock hours
20                 that Plaintiffs worked in excess of eight (8) hours per day and/or forty (40) hours per week
                   for the past four years;
21
            k.     Awarding liquidated damages in an amount equal to the amount of unpaid overtime wages
22
                   found due and owing;
23
            l.     Granting judgment in favor of Plaintiffs and against Defendant and awarding the amount of
24                 unpaid minimum wages and regular wages calculated at Plaintiffs’ regular rate (including
                   the shift differential where applicable) multiplied by all off-the-clock hours that Plaintiffs
25                 worked for the past four years;
26
            m.     Awarding liquidated damages in an amount equal to the amount of unpaid minimum wages
27                 and regular wages found due and owing;

28          n.     For statutory and civil penalties pursuant to Labor Code §§ 201, 202, 203, 221, 223, 226,
                                                   26
                            COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 27 of 28 Page ID #:29




                       226.7, 510, 512, 1194, 1197, 1197.1, 1198 and 2698 et. seq.;
 1
 2          o.         For disgorgement and restitution to Plaintiff White and other similarly affected Class
                       members of all funds unlawfully acquired by Defendant by means of any acts or practices
 3                     declared by this Court to violate the mandate established by California Business and
                       Professions Code § 17200 et seq.;
 4
            p.         For the appointment of a receiver to receive, manage and distribute any and all funds
 5                     disgorged from Defendant and determined to have been wrongfully acquired by Defendant
 6                     as a result of violations of California Business and Professions Code § 17200, et seq.;

 7          q.         For an injunction prohibiting Defendant from engaging in the unfair business practices
                       complained of herein;
 8
            r.         For an injunction requiring Defendant to give notice to persons to whom restitution is
 9                     owing of the means by which to file for restitution;
10          s.         For actual damages or statutory penalties according to proof as set forth in California Labor
11                     Code §§ 226, 1174, and IWC Wage Order No. 4 § 7(A) related to wage statements and
                       record keeping;
12
            t.         For an order requiring Defendant to show cause, if any there be, why they should not be
13                     enjoined and ordered to comply with the applicable California Industrial Welfare
                       Commission wage orders related to record-keeping for Defendant’s employees related to
14                     same; and for an order enjoining and restraining Defendant and their agents, servants and
                       employees related thereto;
15
16          u.         For pre-judgment interest as allowed by California Labor Code §§ 218.6 and 1194, and
                       California Civil Code § 3287 and other statutes;
17
            v.         For reasonable attorneys’ fees, expenses, and costs as provided by the FLSA, 29 U.S.C.
18                     216(b); California Labor Code §§ 218.5, 226(e) and (h), 1194, and 2699; and California
                       Code of Civil Procedure § 1021.5; and
19
            w.         For such other and further relief the Court may deem just and proper.
20
21                                                  JURY DEMAND
22          Plaintiffs, Tamyra White and Kyester Jeff, individually and on behalf of all others similarly
23   situated, by and through their attorneys, hereby demand a trial by jury pursuant to Rule 38 of the Federal
24   Rules of Civil Procedure and the court rules and statutes made and provided with respect to the above
25   entitled cause.
26                                                           Respectfully Submitted,

27   Dated: July 31, 2020                            By:     /s/ Trenton R. Kashima
                                                             Trenton R. Kashima (SBN 291405)
28                                                           SOMMERS SCHWARTZ, P.C.

                                                      27
                               COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-06944-RGK-E Document 2 Filed 08/04/20 Page 28 of 28 Page ID #:30




                                              402 West Broadway, Suite 1760
 1                                            San Diego, California 92101
 2                                            Telephone: (619) 762-2125
                                              Facsimile: (619) 762-2127
 3
                                              Kevin J. Stoops (pro hac vice forthcoming)
 4                                            kstoops@sommerspc.com
 5                                            Charles R. Ash, IV (pro hac vice forthcoming)
                                              crash@sommerspc.com
 6                                            SOMMERS SCHWARTZ, P.C.
                                              One Towne Square, Suite 1700
 7                                            Southfield, Michigan 48076
 8                                            Telephone: (248) 355-0300
                                              Facsimile: (248) 436-8453
 9
10                                            Trial Counsel for Plaintiffs and Proposed Class
                                              and Collective Members
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              28
                       COLLECTIVE AND CLASS COMPLAINT AND JURY DEMAND
